Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 07/26/2022. Currently claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C.103 as being obvious over Hoelzle (US Patent Application Publication Number 2017/0325932 A1), in view of Porter et al. (US Patent Application Publication Number 2018/0207863 A1).

Regarding claim 16, Hoelzle teaches a method for additive manufacturing using an end effector (element 2) of an actuator joint mechanically linked to a robotic arm (Fig. 1). Hoelzle teaches extruding printing material along a first printing path on the printing surface, and solidifying the printing material along the first printing path by teaching to extruding and solidifying the printing material (Fig. 2A) along a first printing path on the printing surface (Fig. 6A), and forming three-dimensional object such as tissue, bone cartilage and other bodily part (claims 11-18).

Hoelzle also teaches piercing a printing surface at a point with the sharp member; extruding a first bulb of printing material beneath the printing surface; and solidifying the printing material by teaching in Example 1, that the additive manufacturing method comprises of a direct write (DW) process where the print head has intimate contact with the substrate, enabling the potential use of a sharpened nozzle (equivalent to sharp member) to pierce the native tissue and extrude material abutments as the base layer (para. [0060]). The extruded filaments can span structural gaps and thus porosity on the order of 50-400 µm is easily built. Biocompatible hydrogels with embedded growth factors and cells are a material option for the process (para. [0060]).

	But Hoelzle fails to explicitly teach the eluting of the targeted molecules from the deposited material. However, Porter teaches that Additive Manufacturing (AM) enables complex geometry in the device, such as fixation and anchoring structures including microscale suction cups and rings and micro-Velcro®-like structures which achieve improved adhesion to eye tissue; internal cavities to contain drug in liquid, solid, or gel form (e.g., serpentine channels, reservoirs); and so forth. Porter also teaches that implants (e.g., silicone) or other medical devices which elute drugs in a controlled fashion can be fabricated using the methods and apparatus described by Porter.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Porter and use a known technique to extrude materials to additively manufacture a structure in a body so that it can elute drugs in a controlled fashion (KSR Rationale C, MPEP 2143). Since both the references deal with additive manufacturing process, one would have reasonable expectation of success from the combination. Therefore, Hoelzle and Porter together teach extruding printing material at a targeted point to form a material structure in the internal cavity (equivalent to a bulb structure) by piercing in the surface and forming a cavity to extrudate material in there, and solidifying the printing material. It would also have been obvious to any ordinary artisan that piercing the printing surface for a second targeted point and extruding the printing material for creating the material structure and printing and solidifying the second printing material would be a matter of mere multiplication to create the extensive structure to create the desired object based on a design specification. Porter also teaches eluting the targeted molecules from each of the first bulb and the second bulb of the biomaterial by teaching that the implants (e.g., silicone) or other medical devices would elute drugs in a controlled fashion that is being fabricated by the methods and apparatus described by Porter (para. [0152]).

Regarding claim 17, Porter teaches that the targeted molecules include at least one selected from the group consisting of tethered growth factors, cells, drugs, radioactive agents, and radiographic contrast agents by teaching that the implants or other medical devices elute drugs in a controlled fashion (para. [0152]).

Regarding claim 18, Hoelzle teaches a method for additive manufacturing using an end effector (element 2) of an actuator joint mechanically linked to a robotic arm (Fig. 1). It would have been obvious to any ordinary artisan that the method would comprise of translating the end effector from the first target site to the second target site prior to piercing the surface at the second target site so that the sharpened nozzle is placed at the appropriate position of the penetration.


Regarding claim 19, Hoelzle and Porter together teach penetrating targeted surfaces and the printing material along the printing path which are connected.  Therefore, it would have been obvious to any ordinary artisan that in order for there to connection between the penetrating targeted point and the printing path, and each of the penetrating structures (equivalent to first bulb and the second bulb) would include a portion of biomaterial that would extend above the surface, as the extruded material would contain biomaterial.

Regarding claim 20, Hoelzle and Porter teaches to pierce the surface to create penetrating and fixation point for the printed material.  Therefore, it would have been obvious to a person of ordinary skill in the art that the method would further comprise of repeatedly piercing the surface at a plurality of target sites with the sharp member, extruding a respective bulb of the biomaterial at each respective target to create multiple penetrating point and it would be a matter of mere multiplication to achieve the multiple penetrating point.


Allowable Subject Matter

	Claims 1-15 are allowed.

	The following is an examiner’s statement of reasons for allowance:


Regarding claim 1, and 12, Hoelzle (US Patent Application Publication Number 2017/0325932 A1) teaches a method for additive manufacturing using an end effector (element 2) of an actuator joint mechanically linked to a robotic arm (Fig. 1). Hoelzle teaches extruding printing material along a first printing path on the printing surface, and solidifying the printing material along the first printing path by teaching to extruding and solidifying the printing material (Fig. 2A) along a first printing path on the printing surface (Fig. 6A) and forming three-dimensional object such as tissue, bone cartilage and other bodily part (claims 11-18). Hoelzle also teaches piercing a printing surface at a point with the sharp member; extruding a first bulb of printing material beneath the printing surface; and solidifying the printing material by teaching in Example 1, that the additive manufacturing method comprises of a direct write (DW) process where the print head has intimate contact with the substrate, enabling the potential use of a sharpened nozzle (equivalent to sharp member) to pierce the native tissue and extrude material abutments as the base layer (para. [0060]). The extruded filaments can span structural gaps and thus porosity on the order of 50-400 µm is easily built. Biocompatible hydrogels with embedded growth factors and cells are a material option for the process (para. [0060]).

	Additionally, Porter (US Patent Application Publication Number 2018/0207863 A1) teaches that Additive Manufacturing (AM) enables complex geometry in the device, such as fixation and anchoring structures including microscale suction cups and rings and micro-Velcro®-like structures which achieve improved adhesion to eye tissue; internal cavities to contain drug in liquid, solid, or gel form (e.g., serpentine channels, reservoirs); and so forth (para. [0152]). Porter also teaches that implants (e.g., silicone) or other medical devices which elute drugs in a controlled fashion can be fabricated using the methods and apparatus described by Porter (para. [0152]).  

However, the Applicant persuasively argues that Hoelzle generally states that a sharpened nozzle can pierce the native tissue and extrude material abutments as the base layer, but Hoelzle is completely silent with respect to any "bulb" (e.g., that is larger than the pierced hole created in the printing surface) or the solidification of the bulb, and the secondary reference Porter teaches that AM enables complex geometry, like anchoring structures, in a medical device. Additionally, the Applicant also persuasively argues that - it appears that in Porter, the anchoring structures are formed in a medical device, not in a printing surface. Also, Porter is completely silent with respect to any "bulb" structure (e.g., that is larger than the pierced hole created in the printing surface) that would work as an anchoring structure.

Therefore, the prior art of references (of record) do not teach or fairly suggest the subject matter of independent claims 1, and 12, especially with the combination of the following limitation:

“piercing a printing surface at a first anchor point with the sharp member;
extruding a first bulb of printing material beneath the printing surface at the first anchor point;
solidifying the first bulb of printing material;” for claim 1;

and –
	
“piercing the printing surface at each respective anchor point of the plurality of
anchor points with the sharp member,
extruding a respective bulb of printing material beneath the printing surface at each
respective anchor point, and
solidifying each of the respective bulbs of printing material;” for claim 12.

Claims 2-11 depend directly or indirectly on base claim 1, and claims 13-15 depend directly or indirectly on base claim 12.


Responses to Arguments

Applicant’s arguments, see page 7-12, with respect to the rejection of independent claims 1, and 12 under 103 rejection have been fully considered, and is persuasive based on the argument that Porter does not teach explicitly the anchoring structures are formed on a printing surface, and having a "bulb" like structure that is larger than the pierced hole created in the printing surface to act as anchoring point. Therefore, the rejection has been withdrawn.  However, Applicant’s argument with respect to claim 16 has been considered, but is not persuasive, because the combination of teaching by Hoelzle and Porter teaches the subject matter of the claim 16 comprising the piercing, extruding, solidifying and eluting steps. Therefore, the Examiner maintains that based on the teaching of Hoelzle and Porter, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the independent claim 16, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742